Exhibit 16.1 Patrick Rodgers, CPA, PA 309 East Citrus Street Altamonte Springs, FL 327901 November 13, 2013 Securities and Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 Re:ioWorldMedia, Incorporated Commission File Number 000-27574 Dear Sirs: I have read item 4.01 included in Form 8-K of ioWorldMedia, Incorporated. I agree with the statements concerning my Firm in such Form 8-K; I am not in position to agree or disagree with other statements of ioWorldMedia, Incorporated. Sincerely, /s/ Patrick Rodgers Patrick Rodgers, CPA, PA
